Citation Nr: 0311494
Decision Date: 06/04/03	Archive Date: 01/21/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  02-06 892	)	DATE SEP 23, 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona

ORDER

The following corrections are made in a decision issued by the Board in this case on June 4, 2003:

1.  On page 1, Oakland, California is corrected to read Phoenix, Arizona.

2.  Delete (RO) from the 3rd line in the second paragraph on page 2. 

3.  Add the following sentence to the end of the second paragraph on page 2:

The case is now under the jurisdiction of the Regional Office in Phoenix, Arizona, (RO).


		
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans Appeals



Citation Nr: 0311494	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  02-06 892	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to restoration of a total disability rating based 
on individual unemployability due to service-connected 
disability (TDIU) for the period from January 1, 1990, to 
April 7, 2000.



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel





INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which implemented an October 2001 
decision of the Board which reversed a May 7, 1985, rating 
decision which had terminated TDIU.  In implementing the 
Board's decision, the RO restored TDIU from August 1, 1985, 
to January 1, 1990.  The veteran has appealed this decision 
to the Board, contending entitlement to restoration of TDIU 
for the period from January 1, 1990, to April 7, 2000.


REMAND

In April 2003, the Board prepared a letter to the veteran 
informing him of certain provisions of the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA).  See Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) and implementing 
regulations, now codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The Board intended to send the 
VCAA letter to the veteran under the provisions of 38 C.F.R. 
§ 19.9(a)(2)(ii).  However, this regulatory provision was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  While the Board regrets this delay 
in appellate review, in view of the Federal Circuit's 
holding, it now appears that the proper course of action is 
to remand the matter to the RO for compliance with VCAA 
notice provisions.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record.  If the benefit sought 
is not granted in full, the veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




